Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The notice of allowance mailed on 8/17/2022 is hereby vacated. 

Status of claims
Claims 21-37 are pending and under examination in the instant office action. 

Priority
Claim 25 recites “the dextromethorphan salt is dextromethorphan hydrobromide”.  It is noted that the claimed hydrobromide salt is not supported by the prior applications: PCT/US2014/064184, 14/550618, 14/554988, and 14/879002, 15/164746, 15/263138, 15/645939, 15/821563, and 16/359958. The dextromethorphan hydrobromide is first disclosed in 16/825228.  
Accordingly, claim 25 and claims 26-30, which are dependent from claim 25, are not entitled to the priority date of the prior applications: PCT/US2014/064184, 14/550618, 14/554988, and 14/879002, 15/164746, 15/263138, 15/645939, 15/821563, and 16/359958. Thus, the earliest effective U.S. filing date for claims 25-30 has been determined to be March 20, 2020 which is a filing date of prior application, 16/825228. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuteau (WO 2015/069809) in view of Flesher et al. (WO 2009/006194 A1).
Tabuteau teaches methods of treating affective disorders, including major depression ([0093]), thereby reading on major depressive disorder. Tabuteau teaches orally administering bupropion and dextromethorphan, wherein bupropion can be administered in amounts of about 100 mg/day for 3 days, followed by about 200 mg/day of bupropion. This can be done for example via an oral sustained release delivery system comprising 105 mg to about 200 mg of bupropion (claims 120, 122-124, and 127). Dextromethorphan can be administered in an amount of about 45 mg (claim 124). Once daily or twice daily dosing is taught ([00179]). 
Tabuteau further teach that co-administration of bupropion and dextromethorphan may reduce adverse events associated with these compounds, including the adverse event of insomnia ([00121]). The human being is extensive CYP2D6 metabolizer ([0004], [00187] and claim 1).
Tabuteau discloses teach bupropion hydrochloride ([00116]); and the oral dosage form may be a tablet (as in instant claim 26) that contains bupropion in a form that provides sustained release and dextromethorphan in a form that provides immediate release ([00130]).
Tabuteau teach that bupropion and dextromethorphan are once daily or twice daily, for at least 1 day, at least 3 days, at least 5 days, at least 7 days, at least 8 days ([00179]). Tabuteau teach bupropion may be administered to a human being in an amount that results in an AUC0-12 of bupropion in the human being, on day 8, that is at least about 700 ng∙hr/mL([00152]). Tabuteau also discloses that bupropion may be administered to a human being in an amount that that results in a Cmax of bupropion in the human being, on day 8, that is at least about 90 ng/mL ([00154]). 
Tabuteau differs from the claimed invention of claim 25 in that although the reference teaches that ‘dextromethorphan’ includes pharmaceutically acceptable salts ([00127] and [00183]), dextromethorphan hydrobromide (i.e. the hydrobromide salt) is not specifically disclosed.
Flesher also relates to methods of co-administering dextromethorphan in combination with other drugs, including bupropion (page 56) as in Tabuteau. Flesher further teaches that effective dosages of dextromethorphan can be provided as pharmaceutically acceptable salts once a day or twice a day (pages 4 and 51-53). In particularly preferred embodiments, the dextromethorphan is administered in the form of dextromethorphan hydrobromide (page 53; claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dextromethorphan hydrobromide as the form of dextromethorphan when performing the methods of Tabuteau because this salt was recognized to be a particularly preferred form for effectively administering dextromethorphan in tablets; which also describes the methods of Tabuteau.
Since Tabuteau already specifies that co-administration of bupropion and dextromethorphan may reduce adverse events including insomnia, it would have been reasonably expected that when performing the combined methods of Tabuteau and Flesher using the hydrobromide salt, that the human patient would likewise not experience the adverse event of insomnia (since the proposed combination also involves co-administration of bupropion and dextromethorphan which is indicated to be responsible for this effect).
One skilled in the art would have had a reasonable expectation of success since Tabuteau specifically indicates that pharmaceutically acceptable salts of dextromethorphan can be used. Flesher also indicate that dextromethorphan hydrobromide can be successfully formulated in oral dosage forms at the same dose amount (45 mg) as in Tabuteau; and also contemplate co-administration with bupropion.

Allowable Subject Matter
Claims 21-24 and 31-37 are allowable for the following reason:  The closet prior art of Meyerson (US2005/0209218, cited in IDS filed on 5/19/2022) teaches the use of NMDA antagonists in combination with an antidepressant for treating psychiatric conditions including depression wherein dextromethorphan is listed as one of various NMDA antagonists and bupropion is listed in one of many antidepressants. However, the specific examples disclosed in Meyerson are limited to the combination of memantine as NMDA antagonists with other antidepressants and the prior art fails to teach unexpected results of co-administering both dextromethorphan and bupropion as the only therapeutically active compounds in the claimed daily dosage amounts for at least 8 consecutive days in the treatment of major depressive disorder wherein the dosage form provide immediate release of dextromethorphan and sustained release of bupropion; much higher increase of dextromethorphan plasma level than predicted (to a level that is effective to treat depression) and unexpectedly better efficacy in improving depressive symptoms compared to bupropion alone or the combination of dextromethorphan and quinidine taught by Berg (US 2009/0111846, cited in IDS filed on 5/19/2022). See the copy of Applicant’s remarks filed on 5/25/2021 during prosecution of parent case 17/095256 for detailed explanation and evidence (a copy has been provided). Thus, the instant claims 21-24 and 31-37 are found to be novel and non-obvious over the prior art. 

Conclusion
Claims 21-24 and 31-37 are allowed and claims 25-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/BONG-SOOK BAEK/            Primary Examiner, Art Unit 1611